Appellant finally urges but one complaint relative to his trial, and that is based on the failure of the trial court to grant his motion for a change of venue herein. The grounds offered for such change being that on account of the recent wounding of a certain peace officer other than the ones engaged in the encounter for which this appellant was herein indicted, the minds of the citizens of Harris County had become so inflamed against such kindred crimes that the punishment probably to be meted out to this appellant would evidence a prejudice not necessarily against him personally, but against the crime with which he was charged. Also that there was a combination of influential persons, to-wit: the law enforcement officers of that county, for the purpose of suppressing such crimes as that of robbery with firearms, and that such officers had put on a campaign for such purpose in that county.
In fact the grounds offered for such change of venue, if considered by us to be sound, would finally preclude any determined and organized resistance to any character or quality of crime that might temporarily infect any populous area, and would demand of the peace officers only a passive resistance to a crime wave that might appear under the existing caprice of the persons whose activities manifest themselves in such peculiar actions. It would not be a sound doctrine to say that because the peace officers had decided to put on a campaign for the purpose of suppressing the activities of robbers in their *Page 582 
community, that such activities upon their part should result in same being denominated a dangerous combination against the wrongdoer. Such a doctrine would be destructive of the very thing that peace officers are used for, and that is the suppression of crime.
There is nothing in the record to show that the appellant was the victim of any organized conspiracy, nor prejudgment of his case, unless it be reflected in the severity of the verdict, and such severity could as well be traced to the uncontradicted facts themselves as they appear in the record. They show a deliberately planned robbery upon the part of three persons, one outside in the automobile, one inside the door, and the appellant who was the holdup man. At the point of his automatic pistol he was proceeding in the usual manner to go through the different cash registers of the establishment to be robbed, possessing himself of their contents, continually enforcing his demands at the point of his pistol, — when two hastily summoned policemen appeared upon the scene, and a pistol duel ensued in which appellant emptied his weapon of its loads, wounding one of the policemen. True it is that no lives were lost in the encounter, but such was due not to appellant's intent possibly, but to his poor marksmanship, and since the law allows the imposition of the death penalty in such a case as here proven, the punishment was a matter for the jury to decide in their discretion. We think this case has been properly disposed of in our original opinion, and we have no other alternative than to overrule this motion, which is accordingly done.